Case 1:20-cv-21601-KMW Document 75 Entered on FLSD Docket 07/23/2020 Page 1 of 2




                                                         20-21601-CIV-WILLIAMS




  7-19-20

  Judge Williams,


  I have talked with all my sons and we have decided to completely comply with the
  order. We have all read the permanent injunction ordered by you and have
  already closed the following sites.

                                  www.g2voice.is

                               www.genesis2church.is

                              www.g2churchnews.org

  My sons can close the www.g2newsacraments, g2worldwidemissions.org, and put
  up the information that the FDA requires for refunds. We do not have control of
  www.mmstestimonials.co.

  We have not had anyone ask for a refund in 4 ½ yrs. I think we had a few that
  didn’t receive our Sacraments and we replaced it promptly. We didn’t start to
  provide our Sacramental products until sometime in 2015 I believe. My sons will
  be able to fulfill the other points of the order when back home and have their
  computers.

  I need to write our Church members and tell them to NOT use the Genesis II
  Church labels. We are shutting down the Genesis II Church and Health and
  Healing. I founded this Church to help mankind and together with my sons we
Case 1:20-cv-21601-KMW Document 75 Entered on FLSD Docket 07/23/2020 Page 2 of 2




  have helped many and now it is time to stop. If we open another Church it will be
  just for the preaching and teaching of the Bible as I have been doing for the past 41
  yrs. and have nothing to do with MMS, chlorine dioxide and providing those
  Sacraments.

  We will probably need some further explanation on a few points in the order so I
  hope we are provided a contact for any questions.

  We are peaceful people and only want to help others and are only looking for
  freedom of choice for what goes into our temples, i.e. our bodies.

  I hope this letter helps everything go smoother at the audio conference Tuesday.

  As a father, I ask if at all possible, could my sons be released tomorrow, Monday ,
  July 20th to attend the audio conference Tuesday from home. That would be a
  blessing to them.

  Sincerely,

  Bishop Mark S. Grenon
